Per Curiam.

The defendant is charged in this action for having taken insufficient bail in an action heretofore instituted by the plaintiff. The question reserved upon the trial respects exclusively the amount of damages to which the plaintiff is entitled upon the evidence. This is not the case of the original debtor’s ibsconding. He has been always * subject to be taken [ * 190 J m execution. As to him, then, the creditor has had all the remedy he would have had if the bail had been above all objection. And it is competent for an officer to show that the creditor has not suffered from his neglect. In this case, the plaintiff is entitled to no more than nominal damages. Pursuant to the agreement of the parties at the trial, the verdict is to be amended as to the damages, which are to be assessed at one dollar; and judgment is to be entered accordingly, (a)

 Phillips & Al. vs. Bridge & Al. post, 242.— Rice & Al. vs. Hosmer, 12 Mass Rep. 127. — Dearborn vs. Dearborn, 15 Mass. Rep. 116. — Weld vs. Bartlett, 10 Mass Rep. 470. — Shuckford & Ux. vs. Goodwin, 13 Mass. Rep. 187. Simmons vs. Bradford, 15 Mass. Rep. 82.